Case 21-10824-mdc        Doc 36    Filed 06/30/21 Entered 06/30/21 12:24:26            Desc Main
                                   Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
         Shanyel M. Little                   :       Chapter 13
         Marcus A. Little                    :       Case No. 21-10824-MDC
         Debtor(s)                           :


                             CERTIFICATE OF NO RESPONSE


       I hereby certify that no answer, objection or other responsive pleading has been filed in
response to the Motion to Determine Value of Property and respectfully request that the Order
attached to the Motion be entered.



Dated: June 30, 2021                                 /s/ Brad J. Sadek, Esquire
                                                     Brad J. Sadek, Esquire
                                                     Sadek and Cooper Law Offices, LLC
                                                     1315 Walnut Street, Suite 502
                                                     Philadelphia, Pa 19107
                                                     215-545-0008
